IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 95-40636
                            No. 95-40637
                          Summary Calendar
                       _____________________



UNITED STATES OF AMERICA,

                                               Plaintiff-Appellee,


                              versus

SEVERO REYES III,

                                               Defendant-Appellant.

_________________________________________________________________

      Appeal from the United States District Court for the
                    Southern District of Texas
                       USDC No. 94-CR-219-1
                       USDC No. 94-CR-224-1
_________________________________________________________________
                           July 5, 1996

Before JOLLY, JONES, and STEWART, Circuit Judges.

PER CURIAM:*


     Severo Reyes III appeals his guilty plea convictions and

sentences for conspiracy to make, possess, and transfer grenades

and machine guns and possession with intent to distribute cocaine.

Reyes contends that his drug conviction violated double jeopardy


     *
      Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
because of the previous forfeiture of his car; that the government

improperly manipulated his sentence; and that the district court

erroneously based his manager/supervisor adjustment on the unsworn

statements of the probation officer at the sentencing hearing.

     Reyes does not contend that the district court erred by

finding that he waived his double jeopardy contention by pleading

guilty.    Reyes has failed to brief the relevant issue for appeal.

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748

(5th Cir. 1987).

     By accepting the plea agreement, in which Reyes agreed to

plead guilty to possession of 13.2 pounds of cocaine and the

government indicated that it would recommend a sentence subject to

the 10-year minimum sentence, Reyes conceded that his sentence

would be based on 13.2 pounds of cocaine.            See United States v.

Broce,    488 U.S. 563,   570   (1989).   His   sentencing   entrapment

argument is unavailing.

     Finally, the presentence reports (PSRs) indicate that Reyes

supervised the activities of his coconspirators.          Reyes's unsworn

assertions were insufficiently reliable to oppose the PSRs; the

district court could accept the PSRs without further inquiry.

United States v. Puig-Infante, 19 F.3d 929, 943 (5th Cir.), cert.

denied, 115 S. Ct. 180 (1994).

                                                         A F F I R M E D.




                                      -2-
-3-